NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE LUIS ROSALES,                              No.    15-73136

                Petitioner,                     Agency No. A073-977-168

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted October 17, 2018
                           San Francisco, California

Before: HAWKINS and HURWITZ, Circuit Judges, and EATON,** Judge.

      Jose Luis Rosales (“Rosales”), a native and citizen of El Salvador, petitions

for review of a decision of the Board of Immigration Appeals (“BIA”), dismissing

his appeal from an order of an Immigration Judge (“IJ”), denying his application

for protection under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              Richard K. Eaton, Judge of the United States Court of International
Trade, sitting by designation.
jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      1. The BIA substantially relied upon the opinion of the Immigration Judge

(“IJ”) when denying CAT protection to Rosales. “Where, as here, the BIA adopts

the decision of the IJ, we review the IJ’s decision as if it were that of the BIA.”

Hoque v. Ashcroft, 367 F.3d 1190, 1194 (9th Cir. 2004).

      2. The CAT provides protection to aliens who prove that they are more likely

than not to be tortured if they are removed to the proposed country of removal. 8

C.F.R. § 1208.16(c)(2).   Here, substantial evidence supported the IJ’s finding—

which was adopted by the BIA—that Rosales did not show that he is more likely

than not to be tortured if he is removed to El Salvador. Rosales had never been

tortured or threatened with torture in El Salvador, nor did he submit evidence

compelling the conclusion that he was likely to be subject to future torture in that

country.

      DENIED.




                                         2